Case 1:19-cr-10001-SOH Document 73              Filed 05/06/21 Page 1 of 1 PageID #: 420




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               EL DORADO DIVISION


UNITED STATES OF AMERICA                                                           PLAINTIFF


v.                                  Case No. 1:19-cr-10001


MARCO ANTHONY GUIRLANDO                                                          DEFENDANT

                                           ORDER

       Before the Court is a Motion to Dismiss filed by the United States of America. ECF No.

72. The United States moves the Court to dismiss the Indictment as to Marco Anthony Guirlando

in the above-captioned matter. Upon consideration, pursuant to Fed. R. Crim. P. 48(a), the Court

finds that the motion should be and hereby is GRANTED. Accordingly, the Indictment is

DISMISSED.

       IT IS SO ORDERED, this 6th day of May, 2021.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
